Airport charges (debate)
The next item is the report by Mr Stockmann, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on airport charges - C6-0056/2007 -.
rapporteur. - (DE) Mr President, ladies and gentlemen, of course it is always better when the Commissioner is present, as there are some critical points that I would like to put to him directly, but I will have to do this at a later time.
For more than 15 years we have been trying, or rather the Commission has been trying, to lay down a regulatory framework in the form of an EU directive on airport charges. Two attempts have already failed because of the conflict of interest between the airports and the airlines and between the different Member States. On this occasion, too, there was a great deal of conflict and I cannot recall a single one of the 189 amendments in committee that was generally accepted by all the parties involved.
Many airlines want to see as much cost transparency as possible from the other side, the airports, and a regulatory authority that would ultimately set the prices, along with the introduction of the 'single till' system. Many airports would prefer no change whatsoever to the status quo. Moreover, the negotiations were also hampered by the structural particularities that exist in various Member States.
The United Kingdom, for example, already has a rigorous regulatory authority, the CAA, while at the same time most of the airports want to be deregulated and indeed the trend is in that direction. In Sweden, Portugal, Greece, Finland and Spain many of the airports are operated in a system of airport networks with standard airport charges, which means cross-subsidisation and often results in little transparency. In Spain airport charges are even laid down by Parliament, in other words the Members of Parliament decide on the levels that will apply. In Germany this area has been controlled at federal level and not by a national authority, while in the new Member States airport charges are needed to a large extent to develop the airport infrastructure.
I mention all these different interests if only to demonstrate how complicated these negotiations have been. What we have achieved to date has therefore been primarily directed at settling these conflicts of interest, for we in the committee are of the opinion that such a regulation is needed and that every effort should be made to agree on one.
So what has been achieved so far towards settling these differences? We have reduced the field of application to airports with either five million passenger journeys or more a year or 15% of the national passenger throughput in the Member State concerned, for in the case of regional airports with less than five million passengers a year the risk of an abuse of market power is either small or absent. Secondly, we have stipulated that airports will be free to choose their preferred business model, and thirdly, we have included airport networks generally within the scope of the directive. Fourthly, we have firmed up the role of the regulatory authorities and allowed them to delegate all or part of the provisions to regional regulatory bodies. Fifthly, we have introduced stricter requirements for the intervention of the regulatory authority and, sixthly, we have again allowed airport managing bodies to pre-finance infrastructure projects via their airport charges, as had been possible in the past, though subject to certain conditions. We want to see differentiation of charges based on objective criteria and according to the level of services provided and the environmental performance, and we want to see a system for defining and concluding an overall service level agreement.
The compromises that have been negotiated were adopted by the Committee on Transport and Tourism with only one dissenting vote. That is a real achievement, considering the starting position, and on this point I would like to express my thanks to all the shadow rapporteurs for their close and constructive collaboration.
We now have to lay down standardised principles of transparency, non-discrimination and regulated consultation and notification when setting airport charges in Europe. This will help reduce future distortions of competition and make it more difficult for those who might seek to abuse their market power.
The directive will, in my opinion, make a significant contribution towards stabilising the inherent partnership that exists between airports and airlines and at the same time will strengthen Europe's position as an air transport hub. I therefore call on Members to support the Committee on Transport and Tourism in tomorrow's vote on the directive at first reading.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, I would like to thank Mr Stockmann for his considerable efforts and briefly present the proposal for a directive on airport charges.
This proposal for a directive seeks primarily to transpose into Community legislation the principles that the Member States have already approved within the framework of the International Civil Aviation Organisation: non-discrimination, transparency, consultation.
The framework the directive establishes on this basis will allow us to provide a structure for dialogue between carriers and airports when determining and collecting charges. For instance, the directive will require airports to consult carriers before adopting a decision on charges.
I took the same approach and consulted the air carriers and airports before drawing up this proposal, whose principles have been approved by both parties.
The directive also introduces the concept of an independent regulatory authority in each Member State. This body will play a key role as it will ensure respect for the basic principles I have just mentioned.
That is a brief outline of the goals of this proposal, for which Mr Stockmann is the rapporteur.
Before continuing to the debate, I would like to thank your rapporteur and the Committee on Transport and Tourism for their support for the Commission proposal.
Mr President, I believe that this proposal is fairly balanced, and as Mr Stockmann has just pointed out, we will undoubtedly have to be very vigilant about the way in which the directive is implemented in order to facilitate better cooperation between companies and airports.
Thank you. I will now listen with great interest to the speakers in this debate.
on behalf of the PSE Group. - Mr President, I would like to thank Mr Stockmann for his report and, on behalf of the PSE Group, I would inform the Chamber that we will be supporting the line adopted by the Committee on Transport and Tourism.
Our rapporteur has done a fine job in producing a more realistic and balanced position, but I still find it difficult to understand why this proposal was put forward by the Commission in this format and at this time.
Speaking now in a personal capacity: for many years within the civil aviation industry and with the Commission we have been fed a diet of deregulation and yet, in regard to airport charges, we are now being told regulation is the answer. I have to say that the irony of this is not lost on me. However, we are where we are.
I fully support the need for transparency in airport charges, with full consultation with the stakeholders. I fully support the need to ensure that airports in a dominant position do not abuse that situation and I fully support an open and transparent appeals procedure, provided that the rules of engagement and the remit of the arbitrator are clearly defined.
However, I very much doubt whether the proposition to regulate scores of airports throughout the EU is going to produce the utopia in airport charges that the airlines and the Commission want. Surely, if it is legislation to eliminate monopolistic practices that we seek, the regulation should be based on a market test relating to each individual airport, not an arbitrary figure plucked out of thin air for no apparent reason. I believe that, if you have to use a figure, you should use one that reflects the economic dominance of an airport, namely a percentage of national traffic, and address it to those airports that are dominant, not those which are not.
I am not against regulating airports that are in a dominant market position, but I think regulating the majority of airports to catch the big boys, based on an arbitrary passenger figure in a one-cap-fits-all regulation, is a flawed process.
on behalf of the ALDE Group. - (LT) I would like to congratulate Mr Stockmann on a report in which he once again demonstrates tolerance and competence in dealing with quite controversial proposals. This future directive touches upon quite a specific area and is not usual regarding its content. We all perfectly understand that the majority of airports work under natural monopoly conditions and they inevitably get into interest conflicts and the users, i.e., the airlines, may suffer for this. Thus we all understand that regulation is essential in this area, however there is also a risk that regulation may give the opposite effect - increased costs and expenditure may result in higher prices for the services provided by airports and this may in turn impact airlines.
From the very first meetings with interested parties, the question of whether all airports should be regulated and if not then which and how many of them should be regulated rises. As a member of the Liberal Group, I am for regulation and state intervention in business which is as low as possible, all the more as I spoke to emphasize that about 25 airports in the European Community abuse monopolistic power or seek to do this. Therefore, my offer was such that regulation should encompass approximately that number. But to reach a compromise we agree with the position of the majority as well as other offers and have discussed compromises.
on behalf of the PPE-DE Group - (HU) Mr President, ladies and gentlemen. I would like to say how glad I am that a successful compromise has been reached in this new dossier where a joint decision is required. It has enjoyed the support of the various groupings at the Committee on Transport and Tourism level.
It may emerge that whether this matter has to be regulated at all and what the threshold will be [...] airports, airports below the threshold [...] lower threshold. I believe that we have made a good decision in that we have only dealt with those principles which are truly necessary for there not to be a practice of Member States deviating and therefore playing off against each other.
I am also glad that only airports that are really large or in a monopoly situation will be regulated. I also feel it is a joint success that a complaints process will only be initiated if the set threshold is exceeded. We have set realistic deadlines for this process, thus cutting short endless debates.
I personally feel it is a success that we have in the text the opportunity for prefinancing, and preventing malpractice here too. We have created a joint compromise on the range of tasks for the regulatory authority and on owner independence.
The greatest benefit will be transparency, which will offer a great deal of help in giving the public a proper breakdown of the price of an air ticket. The citizens of the Union will have their trust in the EU reinforced and at the same time the principle of subsidiarity will not be compromised as a result.
We have not resolved all the issues. I expect to see debate with the Council over a good few questions, security charges for example, or double check-in systems. In any case we now have what I feel to be a very strong position and I hope that this success will guide us in our negotiations with the Council. Thank you, Mr President, and once again I apologise for the lateness.
on behalf of the UEN Group. - (LV) Thank you, Mr President, Commissioner. First of all I would like to thank Mr Stockmann for the compromise he has achieved in this difficult area. In my view, the aviation market is actually the transport sector which calls for European regulation, since it is here that the national markets of the Member States play the greatest role. For that reason, it is very difficult to establish a non-discriminatory attitude towards EU aviation companies among the main owners of infrastructure in aviation, namely, airports. I am pleased that the Committee on Transport and Tourism is creating a compromise whereby discounts on charges may be applicable regardless of the quality or the quantity of services, and also to new routes. Also, with regard to the directive's scope and relevance, it seems that the directive is touching the aviation business in one of its sore points. The wish of many to reduce the number of airports covered by the directive is proof of this. Thank you.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, there was another reason why the debate on airport charges and on their common regulation took such an extremely long time. An additional factor was the endless series of interventions in the course of the debate in the Committee on Transport and Tourism. This dossier was the subject of extreme lobbying, in other words there were lots of monetary interests tied up with it, and we as Members of this House have to ask one or two questions. What is behind all this? Why is this happening? Why such a hard fight, why such tough arguing? The answer can always be found by asking: who benefits from intransparency? The old question of who gains, or as the Latin puts it cui bono, helps provide an answer here.
Intransparency always benefits those who have market power, those who can dictate the conditions. Only in very few cases is this beneficial or even fair to the consumer. There is unfair competition whenever there is a lack of transparency, when there is concealed patronage and when there are hidden subsidies. This is why I considered it very important that we should produce a common regulation.
For me the downside is that we were not able to regulate a much larger number of airports. I would also have liked to include the smaller installations within the scope of the directive, for these are often in unfair competition with the larger airports because they massively promote the low-budget carriers.
Just one final point: I believe that it is very important to introduce an amendment that will link airport charges to emission performance. This is an opportunity for us to lessen the environmental impact of the air transport industry and at the same time to reduce the noise nuisance for the more seriously affected residents.
on behalf of the GUE/NGL Group. - (NL) Mr President, airports have much more influence on our economy, our spatial planning, our traffic on the ground and our environment than we could have foreseen in the past. Large airports with an important role as international transfer hubs, or as entry points to major conurbations have developed into shopping centres, business locations for offices and distribution companies, hubs for public transport on the ground and tollgates to the surrounding area.
They are either an important policy instrument in the hands of the authorities or they have been sold to an international company that seeks only profit and expansion. They also make profits outside the aviation sector, engage in international competition and find themselves involved in conflicts of interest with airlines, passengers, other users and local residents. Airports can be misused, because they can force every party that is dependent on them, from airline to passenger, to contribute disproportionately to their profit.
These expensive airports also lead to the development of smaller competing airports nearby, with lower charges, poorer facilities, taking up even more space and resulting in even more areas suffering nuisance. If the European Union regulates the income of airports, this should not be in order to safeguard the profits of these companies or to limit airlines' costs, and nor should it be in order to strengthen aviation by offering passengers the lowest possible fares.
The aim must be to protect the environment as much as possible from the unremitting expansion of aviation and to promote safety in the best possible way. It should also be about transparency, so that flows of funds and unwarranted differences in rates of charges can no longer be covered up as business secrets.
An outcome is now taking shape in which airports with between 1 and 5 million passengers per year will not be covered by these rules. It would not surprise me if this resulted in more investment in smaller airports in densely populated areas. On other aspects too, such as the complaints procedure, the stringency of standards and the level of profits, the text will be moderated in comparison with the original Commission proposal. I anticipate that this will lead to the persistence of abuses and within a few years the demand for stricter rules will increase.
Mr President, this report on preventing the abuse by airports of their competitive position can count on my endorsement. I am especially satisfied with it on three points. The first is the adjustment of the field of application. Not all airports are able to abuse their position. The concentration on larger airports is sensible, therefore, and so I disagree with some of the previous speakers.
Secondly, I am happy with the opportunity for differentiation of charges in the report. In view of the harmful environmental effects caused by aviation at and around airports, the instrument of differentiation could encourage the use of cleaner and quieter aircraft. I also share the view that we should guard against putting an excessive administrative burden upon airports. For the sake of transparency, they should disclose certain information, but having said that we need to keep a sharp eye on costs and confidentiality.
Finally, I would like to say something about Amendment 19. While I warmly welcome an independent regulatory authority, I think that the wording of Amendment 19 could lead to problems in some countries, because the establishment of procedures and their supervision is assigned to one and the same organisation. I hope that the discussions with the Council will offer the opportunity to resolve this issue satisfactorily.
In conclusion, I would like to thank the rapporteur for his work and I look forward to the continuation of the debate on this report.
Mr President, the Commission talks much about promoting competitiveness in industry and about cutting red tape, but its walk in these issues is often one that takes Europe in quite the opposite direction, and so it seems to me with its stance on air travel.
Having championed increased costs for air travellers through green taxes, we now have a proposed directive on airport charges which will inevitably drive up costs for the flying public. Regional airports are my particular concern. They have been a catalyst for progress in many regional economies: they have opened up markets; they have made the inaccessible accessible; they have been indispensable in economic transformation. And now, true to form, the Commission wishes, effectively, to stifle them with the heavy hand of bureaucracy, burying innovation under a mountain of reporting requirements for which the traveller will ultimately pay.
I say this to the Commission: if the genuine reason for this directive is to tackle the abuse of dominant position in the market, then why does it include regional airports at all, when they are not the problem? In my own constituency of Northern Ireland, its airports are key to its development, yet last week, when President Barroso was providing sound bites of support for Northern Ireland - and on the very day that we open a new route between Belfast and Heathrow - we have this Commission proposal which will hike costs and discourage expansion. For those reasons, and without apology, I will vote against this proposal.
Draftsman of the opinion of the Committee of Regional Development. - (HU) Thank you, Mr President, ladies and gentlemen. First, my apologies for the delay and thank you for allowing me the floor.
The creation of a transparent system for airport charges is of paramount importance since there is currently no standardised regulation governing this. The Commission's Framework Directive has provided for a method of levying airport charges but gives Member States enough room for movement too. Airports and air traffic are of particular importance to the European Union since they are a link with the regions, create jobs and attract businesses. They make a significant contribution to social and economic cohesion in the EU.
With privatisation and the arrival of commercial players, the previous balance in airport charges has been thrown a little out of kilter. The airlines complain that the major airports behave as a monopoly. This problem is cured by the draft Directive which promotes proper market competition since the proposal states that the charging systems and the airports setting them cannot discriminate between the different airlines. With certain exceptions the charges must reflect the real costs of services or infrastructure.
Objective and clear criteria must be established for any charge differentiation or increase, so that users of airline and airport services pay clearly identified prices - the same charge for identical services.
The consultation mechanism we are introducing is also important. If the airlines are not satisfied with the charges levied on their behalf they can have recourse to an independent regulatory authority.
Finally, I feel it is very important to put on record the need for the Commission of the European Union to prepare a report on the success of the Directive for the European Council and the European Parliament within 4 years of its inception. This report would assess results and show whether the objectives of the regulation have been achieved. Thank you.
(DE) Mr President, there have been some wonderful arguments, at least in abstract and general terms, over whether we should have deregulation or over-regulation. However, when it comes to the individual case it is always possible that either of these solutions will prove to be the most practical. On the subject of airport charges the Commission was, in my view, quite right to put forward a proposal for a directive, even though in the case of the Costa report we were also right to praise the efforts being made to reduce the administrative burden.
Airports are important economic players and there are positive as well as potentially negative consequences associated with the key economic role they play. In its proposal the Commission has put forward an interesting concept, though perhaps it is somewhat too finely woven. We in the Committee on Transport and Tourism have made a few changes, and I hope, and indeed believe, that these are for the better.
Our rapporteur, Mr Stockmann, held a series of lengthy talks with all the stakeholders, and especially with the various groups in this House, before producing some excellent compromises that we were for the most part able to support.
I would just like to focus on three aspects. Firstly, we wanted to ensure that the directive would prevent individual airports from abusing their dominant market position. Secondly, we need Community-wide provisions in order to establish a smooth-functioning, non-discriminatory, transparent and comprehensive procedure for calculating these charges. Thirdly, it is logical to set up an independent regulatory authority in each Member State in order to ensure that the provisions are implemented.
I am assuming that our proposals will be adopted tomorrow in plenary by a large majority and would like to congratulate the rapporteur, in particular, on his excellent work.
(NL) Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking Mr Stockmann for his excellent report and good cooperation. I think that when we reach the end of the legislative process we will have taken an important new step toward achieving a situation where the most important European airports are finally observing the same rules when it comes to levying all kinds of charges for services related to landing, take-off, airport lighting, parking of aircraft and the processing of passengers and freight.
The field of application was one of the major sticking points. I think that the compromise is excellent: 5 million passengers, 15% of the flights in a Member State. Account should also be taken of the fact that in our compromise we have made provision for Member States to be given the opportunity, if necessary following an enquiry, to require other airports in the same Member State to comply with these regulations too.
I think that there are four important elements. The first is that transparency is the constant theme right through the legislation and the imposition of relevant objectives and transparent criteria for determining the level of airport charges is essential.
The second is that variation in the level of airport charges will continue to be possible, and I also have in mind, for instance, variation based on environmental performance, based on noise nuisance. This would make a steering policy possible.
The third important element is that a clear and compulsory procedure is worked out for consultations between the airport managing body and users and that a good complaints procedure is established. The final element is that clear agreements are to be made on pre-financing of significant investments in the airports and how these can be costed.
To sum up, I think that we can come up with a good end result if the Council has the will to do so. I realise that there will be a few problems on the way. I am also thinking about the approved amendments on financing security measures, which were mainly intended as a means of exerting pressure to find a solution for another issue, as you know. Meanwhile that is over and done with, and so I think that we in Parliament should be more flexible in the remainder of the procedure.
(LT) The directive proposed by the European Commission ensures cooperation between the institutions controlling airports and the users and this will not allow large airports to ignore the interests of clients and take a monopolistic position in the market. That is why I want to favour this report as a member of the Committee on Regional Development. Air transport has to meet the economic and social needs of regional communities and it is important to emphasize that 90 percent of European Union citizens live not in the capital cities. Therefore, it is necessary to ensure success in the functioning of regional airports as this will help to increase the attractiveness of the regions.
The presented document reduces the risk of a monopolistic position by the largest airports and this will help to soften the environmental, infrastructural and transport problems facing large airports and the cities located near them. Namely this will enable a more rapid pace of development at regional airports and ensure the social and economic development of regions in various countries. The distribution of freight and passenger flows is a very important base for effective regional development. Therefore, I encourage support for Mr Stockmann's report once again.
(PL) Mr President, one of the European Union's responsibilities is to ensure that the Community market develops in accordance with the principles of fair competition.
The directive on airport charges aims to prevent potential abuses by airports enjoying a dominant position on the Union's market or in particular countries. It was proposed because not all countries apply transparent procedures when calculating airport charges. The new provisions are to apply to 67 large airports. I think we would do well to remember that the development of airports, especially smaller ones, plays an important part in promoting regional development in Europe. It makes a significant contribution to evening out economic differences between individual regions of the Union. This is especially true in the countries of Central and Eastern Europe.
My country, Poland, is one of the leaders in air transport. The Polish air transport market grew by 13% last year and is amongst those enjoying the most dynamic growth in the world. Air traffic growth calls for substantial investments, however. That is why it is essential to allow smaller airports to include in their airport charges part of the cost of long-term infrastructure development projects. This would be of great assistance in financing their development.
(PT) Mr President, in this one-minute speech I would like to highlight the amendments we tabled in order to ensure that this directive takes explicit account of the constraints suffered by regions that are permanently at a geographical and natural disadvantage, such as the outermost regions, particularly in accordance with Article 299(2) of the EC Treaty.
We believe that the directive must explicitly recognise the importance of airports to the social and economic development of these regions and to territorial cohesion. Adequate exceptions must therefore be included in the directive, hence the proposal that, for airports situated in these regions, the rules laid down in the directive will not apply where they will not guarantee compliance with the universal public service obligations. We hope that this proposal can count on your support.
Mr President, I think it is useful, from time to time, to remind the Commission that Ireland is an island and that we have a complete dependence on airports to be part of Europe and part of the rest of the world. The important issue for me is regional airports and that they get full support.
In many cases I keep hearing the argument that helping small airports will increase the carbon footprint but I do not think that is true. When all flights go out of Dublin, it just means that all the people who live near Cork Airport, as I do, or Shannon Airport or Waterford or Kerry, have to drive to Dublin or take a second flight - a shuttle to Dublin - and then go on. Whereas often these flights could reasonably, with support for regional airports, go from a regional area directly to where they need to go.
My other point concerns disabled passengers. It was not long ago that, when you got the breakdown of charges for airports in Ireland, it would have a wheelchair charge. Many disabled persons contacted me and asked that this be removed because they felt that other passengers would feel that they were paying extra because of people in wheelchairs. It is very important that we realise that one out of every ten persons in Europe will have a disability, possibly even more than that - up to 17% sometimes - and that there should not be specific charges.
(PT) More and more journeys are being made in Europe and to Europe, but it is becoming increasingly expensive to travel in and to our continent. The factors giving rise to this higher cost, such as the increased price of oil, security costs and the reduction of CO2 emissions, are persistent factors that are very clearly here to stay.
In this context, our goal must be to encourage a truly competitive airport market, which is only viable where there is transparency and predictability. These are, I believe, the main virtues of this proposal for a directive in its version currently being debated, to which Mr Stockmann has significantly contributed. One of its particular virtues is the set of general rules for determining and levying airport charges, which lay down common principles to prevent any abuse of a dominant position. As these rules apply to around 70% of airports, this very correctly avoids imposing legislation on smaller or regional airports where this risk does not exist.
In addition, as regards situations such as those that exist in Portugal or Finland, for example, where air traffic is managed by associations or networks of airports, provision is made for harmonised charges for all, provided that they are compatible with competition rules. The following points must also be highlighted: the establishment of a duty for airport operators and users to exchange information, transparency requirements and the method of calculating airport charges. The creation of an independent national regulatory authority that will intervene only in the event of definitive disagreement over a decision on airport charges will also contribute to the proper functioning of the market.
Finally, I must conclude, Mr President, by saying that the definition of strict and transparent criteria for using charges to pre-finance new airport infrastructure projects simultaneously protects the public interest in the development of airports and new airport infrastructures and also the rights of passengers, in other words consumers, whose interests must, after all, be the main focus of our attention.
(ES) Mr President, I would like to congratulate the rapporteur on his patience in listening to and noting the various requirements that reflect the existing diversity of the airport systems in Europe. I would also like to congratulate the Commission on being sensitive to the fact that that diversity cannot, however, imply systems that are far from transparent, which can be discriminatory or provide for limited participation on the part of the various stakeholders and users.
Following the rapporteur's in-depth dialogue and arbitration, I believe that the current text offers us a very useful instrument to ensure that the three main stakeholders - national authorities, airports and airlines - resolve their differences, in short for the benefit of the workers and passengers. It will enable them to provide a high-quality service that is in keeping with the requirements of the new passengers and with the new requirements surrounding accessibility, greater security, less environmental impact, especially as regards noise, and less conflict and legal uncertainty through better consultation.
Perhaps it might have been better to make the application criterion simpler, stipulating only a percentage, which might have given a more representative result. In any event, I am pleased that the text recognises the operational capacity of the airport networks, which have proved to be a very useful system for countries such as my own, where serious seasonal problems affect the airlines.
In addition, I would also like to add to this the proposal to accept parliamentary or judicial methods of ensuring the current rates.
(FI) Mr President, I would like to thank the rapporteur, Mr Stockmann, for having prepared the debate on this issue so thoroughly. I nevertheless wish to focus attention on something else, from the point of view of someone who lives in a sparsely populated country of long distances between population centres.
Airports in Finland form a coherent network, where standard pricing applies in the main. This arrangement has guaranteed reasonable operational costs, even at airports with little traffic located in remote districts. Air connections to these areas are vital.
Amendments 9 and 16 take account of the existence of an airport network, but small airports are treated unfairly. I hope Parliament will take into consideration the different conditions that exist in the Member States and shape the directive in a way which enables maintenance, development and funding of a national airport network on a uniform basis.
(PL) Mr President, I would like to begin by saying that I appreciate the work undertaken by Mr Stockmann, the rapporteur, and by the Commission.
The competitiveness of the European economy calls for a transparent and rational approach to airport charges. The latter are a significant component of the carriers' operational costs. This issue concerns not only airport owners but also airlines and therefore passengers too. Airports of national or continental importance are affected along with regional ones.
The question of the size limit arises. Is the proposed amended criterion of 5 million passenger movements or 15% of passenger movements in a particular country appropriate? In no circumstances should these provisions impact negatively on passengers. The services provided by airports must comply with the criteria for safety and punctuality of arrivals, departures and transfers. We are all aware that at the moment our airports differ considerably as regards punctuality culture. In some of them the passenger is treated as a nuisance. Improvements and better passenger service would be most welcome.
Mr President, I am very pleased at the outcome of the negotiations that have been ongoing for a number of months, and I am glad to see that a common-sense approach has been taken by Parliament.
The original European Commission proposal that this directive would apply to all airports with passenger numbers greater than one million per annum was extremely worrying, particularly from an Irish viewpoint, because, if this approach had been adopted, then the directive would have applied to both Shannon and Cork airports, and possibly, in due course, to Ireland West Airport as it seeks to continue its expansion operations. What I have been arguing is that airports under the five million passenger per annum threshold are subject to much stronger market forces than larger airports, and to subject them to the terms of this directive would put an unnecessary stranglehold on regional airports.
Given the position adopted by Parliament today, we can now expect larger airports to be more transparent with their pricing policies and financing of infrastructural developments. We will also see a strong independent regulation in all Member States to ensure that airports and airport users do not abuse their dominant market power.
I am particularly glad that, while appeals are being dealt with that airport users cannot delay plans adopted by the airport, I myself think that the six-month notice of price changes, while biased against the airline, will ensure adequate time for agreement and negotiation, if necessary, by both parties. The fact that the airport user cannot delay airport plans will allow airports to begin infrastructure plans without delay and thus save them - and ultimately air passengers - money, as they will most likely be the beneficiaries of added cost projections.
I would like to thank my colleagues in Parliament who supported my amendments to the original proposal, and who supported my view during the negotiations, which will mean that regional airports - the smaller airports - will continue to be free, at least for the foreseeable future, from more red tape and costs of bureaucracy. Again I join with everybody: congratulations to Mr Stockmann, the rapporteur, on a job well done.
(PT) Mr President, Commissioner, ladies and gentlemen, I must thank and congratulate Mr Stockmann for his openness and capacity to achieve compromise between the various interests involved in the preparation of this high-quality report, particularly with regard to the outermost regions. I support the broad lines of the Commission's proposal and I am committed to this report because it guarantees non-discrimination in airport charges, except where this is compatible with, and necessary under, the Treaty, specifically with regard to forecasts for the outermost regions. A compulsory procedure for consultation between airport management bodies and users must exist. Any differentiation in charges must be transparent and based on clear criteria, taking into account the principle of territorial cohesion.
According to our proposal, future remodelling will be possible for objective and transparent reasons of public interest, particularly in relation to universal access. Member States must ensure, and I quote, 'that airports levy the same charge for the same service. The airport managing body may grant airport user concessions on charges based on the quality of a service used, provided that the concession in question is available to all users of the airport under publicised, transparent and objective conditions. It may grant a concession to users which open new routes ... in accordance with EC competition law ...
The President cut off the speaker
(SL) As an MP, a traveller and a pilot, I am pleased that with this directive the Union is for the first time regulating the sphere of airport fees, which I find useful for several reasons. Firstly I think it is crucial that it is allowing us to determine common principles for the levying of airport fees, which will lead to greater clarity and less discrimination.
The second emphasis I see is the initiation of dialogue between airport authorities and airline companies, which should mean that greater attention will be paid to passengers, whether in terms of their safety or the quality of service. It seems to me important that with this directive we have shown our favourable attitude towards the development needs of airports, i.e. the possibility of higher taxes, but under the condition that there is a dialogue with the users giving them clear information and ring-fencing the taxes exclusively for developmental purposes.
Finally, I would like to give strong support to the establishment of independent regulatory bodies in the hope that, in accordance with the principles of proportionality, it does not lead to excessive bureaucratisation. I am especially thinking of those Member States that have one large airport and one largely state-owned national airline. Although in such cases we do not need extensive regulatory bodies, it is urgently necessary to provide a structural separation of that function from activities relating to ownership or supervision.
Allow me also a remark about terminology: In my opinion it is more appropriate in English to use the term "independent regulatory authority" than "independent supervisory authority", because the latter could be understood as some kind of inspection body, which is not intended by this directive. For the second reading I propose that the possibility of exception, or opt-out, be introduced under certain conditions for those airports operating in special circumstances. My congratulations to the rapporteur and those cooperating with him.
(RO) I would like to congratulate the rapporteur, Mr Stockmann, on his significant improvements to the Commission's proposal.
All the airports falling within the scope of this Directive will be subject to the same rules of transparency and will provide information regarding the calculation and use of airport charges.
According to Recital 1, the main task of airports is to ensure the handling of aircraft, from landing to take-off, and of passengers and cargo. Given the wide range of activities taking place in an airport, it is necessary to clearly define the responsibilities of each entity and in particular the manner of funding of these activities.
However, we should pay particular attention to the possibility of actually enforcing this Directive in all Member States.
Continued dialogue between airports and transport operators is indispensable. One of our amendments asks for airport charges introduced to cover security costs to be used exclusively for implementing security measures.
Member States should also use Structural Funds in order to develop the infrastructure of their regional airports.
According to Eurostat data on five new Member States, air passenger traffic increased by 25% in 2006 in relation to 2005.
Over the same period Romania has seen the most significant increase (35%).
Mr Stockmann, as rapporteur, you will have the opportunity to speak at the end of the debate. Do you wish to speak now or wait until the end?
rapporteur. - (DE) Mr President, even though 'catch the eye' is not really intended for rapporteurs, I would just like to direct one or two questions to the Commissioner because he did not hear my presentation of a short while ago. I will be brief, when I get the next opportunity.
All right, that is clear, but we have to finish our list. We shall therefore move on to the next speaker and then continue with the 'catch-the-eye' procedure.
Mr President, I believe the essence of this debate can be summed up with the question: how do you measure market dominance?
This directive is the Commission's attempt to bring a large number of Community airports under regulation, and it has seen fit to do this because it believes there could be an imbalance in the relationship between airports and their users, the airlines. In some cases they are right; the more sizeable airports in the EU, like London Heathrow and Paris Charles de Gaulle, should be regulated so they are not in a position to abuse their market dominance. But I believe the smaller regional airports of the EU should only be regulated when they are found to be operating anti-competitively.
So, back to the question: how do you measure market dominance? A system that captures every Community airport with passenger numbers of five million per annum and above is arbitrary but certainly better than one million. And, where an airport accounts annually for more than 15% of the passenger movements in the Member State, that is better too - but still arbitrary.
Newcastle Airport in the UK, for example, with 5.2 million passengers, still has to compete with other airports all over the north of England to attract business. Why add burdensome and costly red tape to the smaller regional airports that do actually compete with each other and need to grow? That is why I want the possibility for national regulators to opt out their airports from this regulation.
The secondary aims of this directive are, however, very good. Common rules on provision of mutual information, transparency and the collection of charges is something which I applaud. But surely, in this case, the Commission should not regulate further than that for regulation's sake.
rapporteur. - (DE) Mr President, I would like to ask the Commissioner about those points on which our position in the committee differed significantly from the Commission proposal: firstly, on reducing the scope of the directive to 5 million passenger movements; secondly, on the inclusion of airport networks, which is a completely new point; thirdly, on firming up the responsibilities of the regulatory authorities and allowing them to delegate duties to regional bodies; fourthly, on pre-financing, which the Commission had not included, even though it is allowed under the ICAO. Finally, I have one more question: what is your position on the differentiation of charges according to environmental criteria? These are the questions that I would still like to see answered.
Mr President, in the interests of not repeating anything that has been said, I fully support the need for more transparency in airport charges. As charges at airports are not part of the operational costs of airlines but are part of the operational, development and maintenance costs of airports, I would like to know the Commission's view on the compulsory need for airlines to refund airport charges if a passenger has to cancel a flight.
At the very least they should get full credit, if not an actual refund of any airport charges on a cancelled flight. I do not think it is acceptable for airlines to pocket airport charges if flights are cancelled. Some of them are doing that at the moment, others will refund after taking a hefty administration charge out of it, which makes it unworthy to pursue the actual refund itself.
That is a small point but a very irritating point for passengers in the EU, and I think we should say something now and tie that in to what we are talking about here.
(RO) Since we have the duty to ensure transparency, correct information for users and passengers, and quality of air transport services and since, during the first 11 months of 2006, 211 new regional routes were created - thus generating 1 800 new flights a week - I would like to ask the Commission what measures are being taken to inform passengers of airport charges, as passengers unfortunately do not know their rights when flights are cancelled or delayed.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, I would once again like to thank your rapporteur, Mr Stockmann, who has prolonged our dialogue. We - and I, personally - engaged in dialogue with the airports and the airlines. Thank you, Mr Stockmann, for having listened to both sides because it is not easy to establish, to some extent, the rules for good dialogue that allow balanced solutions to be achieved and that ensure that airports in dominant positions cannot abuse that position.
I will now respond to your questions, Mr Stockmann. As far as the number of passengers is concerned, we feel that 5 million is acceptable. It is essential to take the networks into account and I accept that. However, I am very reluctant to support the delegation of duties to regional authorities. This could be dangerous and I do not see how it would be of any benefit. We need an impartial authority that will ensure that the airports concerned are subject to the same conditions regarding dialogue and the determination of charges. I support the differentiation of charges according to environmental criteria. However - and I am going to come back to this - there is no reason to envisage any pre-financing of infrastructures. When looking at how to manage an airport successfully and the charges to be collected, it is obviously necessary to anticipate future infrastructure requirements. There is no need for pre-financing.
In addition to those answers, I would now like to respond to some of the comments made. Firstly, I would like to say to Mr Simpson that the directive has managed to stay away from regulation and bureaucracy. What we want to see is respect for the basic principles. The Member States have already accepted these principles within the framework of the International Civil Aviation Organisation. We do not want to introduce regulation for the sake of it. I honestly believe that we can genuinely say that we have found the best framework for ensuring good dialogue between the airlines and the airports, and, in my view, it is as part of this dialogue that progress will be made in the area of transparency. Mr Allister said that the directive was going to make regional airports more expensive. Quite the opposite is true, however! On the contrary, through transparent accounts, through this obligatory consultation, through non-discrimination among carriers, we will in fact ensure, particularly in certain regional airports, that there is complete transparency and that it is easier for the consumers, the passengers to travel by air, without any nasty surprises.
As I said, and I am responding here to Mrs Lichtenberger, the directive allows the Member States to establish charges or taxes on the basis of noise pollution or other environmental aspects. However, since this directive is trying to stay away from over-regulation, we do not need to define every one of those taxes. In response to Mr El Khadraoui, I would say that it will certainly be possible to adjust the charges on an environmental basis. The Council proposed this and I intend to support it.
Some of you have asked me about the problems concerning flight cancellations. To be honest, the text does not deal with that issue, so it is difficult for me to respond. There has been a great deal of progress on passengers' rights, and that must continue. I would ask you, Madam, to contact me in writing so that I can provide a more precise response to your question, which, I admit, is quite legitimate, like that of Mrs Ţicău, who also spoke.
Mr President, I would now like to outline briefly the Commission's position on the amendments. A number of the amendments tabled by your rapporteur strengthen the Commission's goal of improving the relationship between airports and airlines. Mr Stockmann, the Commission can take over 21 of the amendments that contribute to that objective. I would mention, in particular, the amendment on the definition of a charge, Amendment 12, and the amendments on airport networks, Amendments 14 and 16, with a few changes to the wording. The Commission had initially proposed that the directive should apply to airports whose annual traffic is over 1 million passenger movements. The Commission accepts the new limit proposed in the first part of Amendment 7 since it seems to be supported by the majority of both Parliament and Council. However, 27 of the amendments tabled by your rapporteur cannot be taken over as they stand and would need to be discussed in more detail. These include, in particular, the amendments on security charges: Amendments 13, 21, 22, 23, 24. This issue was the subject of long and heated debates. A compromise was reached during conciliation and it seems, Mr Stockmann, that these amendments are therefore no longer necessary at this stage. In addition, the directive cannot apply solely to cases of infringement of competition law. As such, the Commission cannot accept the amendments concerning situations where airports have a dominant position in relation to their users. The scope of the directive is broader than that. We therefore feel that Amendment 7 in part, Amendment 16 in part, Amendment 19 and Amendment 20 are unnecessary. Nor can the Commission accept the amendments on the pre-financing of airport infrastructures. The collection of a tax before an infrastructure is operational is contrary to the principles on which the directive is based.
However, this does not take anything away, Mr President, ladies and gentlemen, from Mr Stockmann's excellent work, which, in my opinion, has considerably improved this draft directive. I have commented on a number of amendments, but I must once again thank Mr Stockmann and the Committee on Transport for the quality of their work and for helping us to move forward with this important text, which will enable us to structure the dialogue between airports and airlines. We want to prevent the users from being victims of this lack of dialogue and we want to prevent a situation whereby, due to a lack of transparency, a number of practices can be implemented without any real possibility of approving them. Those are the comments I wanted to make. I would like to thank Parliament for its commitment to this proposal. I think that it should provide our airports and airlines with the means of establishing permanent dialogue that will benefit all of the parties concerned.
Commission's position on amendments by Parliament
Stockmann report
Amendments acceptable: 8, 10, 11, 12
Amendments acceptable in principle: 3, 21, 27, 29, 30, 33, 35, 40, 44, 45
Amendments acceptable with redrafting: 14, 15
Amendments partly acceptable: 7 (1st part), 16, 17, 18, 22, 35 (1st part)
Amendments rejected: 1, 2, 4, 5, 6, 9, 13, 19, 20, 23, 24, 25, 26, 28, 31, 32, 34, 36, 37, 38, 39, 41, 42, 43, 46, 47, 48
rapporteur. - (DE) Madam President, Commissioner, ladies and gentlemen, first of all I would like to thank everyone for their comments and suggestions. We still have a certain distance to go together and there will be some hard bargaining when the Council presents its common position.
In recent weeks it has become apparent that the Council is coming over to our way of thinking on several points, including the scope of the directive, the subject of airport networks and the rejection of 'opt-outs' by national states. However, there are also some new points that have not yet even been discussed, such as setting national upper limits on charges. There therefore needs to be further internal discussion on these matters. It will first of all be important to reach as much common agreement as possible on these points tomorrow so that we have a strong negotiating mandate when presented with the Council's position.
I would like to thank you, Commissioner, for the detailed position that you have presented. I would just like to conclude by explaining why infrastructure pre-financing is so important for this Parliament: for one thing, it is possible under the ICAO; secondly, we naturally do not want to see a sudden escalation of charges when the new infrastructure comes on the market; and finally, of course, there is a large backlog demand, not just in Eastern Europe but in other new Member States too. However, I know that this is a contentious issue and we will have to wait and see what progress can be made here.
Thank you again and I look forward to further discussions with you and with my fellow Members here. May I also thank all the shadow rapporteurs for their excellent cooperation.
(Applause)
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (RO) The initiative of clarifying the regulations concerning airport charges and the development of transparent, non-discriminatory procedures for the calculation of these charges is welcome, because it prevents any abuse on the part of market-dominant airports.
Transparency and the uninterrupted exchange of information between air transport service providers and clients are thus ensured for both individual airports and airport networks. Moreover, Member States may apply the provisions of this Directive to other airports within their territory, thus encouraging competition and implicitly reducing airport charges, for the benefit of end-users.
Due to the existence of common standards, passengers will get the same services for the same prices, and cost-effectiveness will be the only criterion used by airports in the management of their equipment and services. The appropriate enforcement of these procedures will be ensured by the establishment of an independent national regulatory authority in each Member State.
It is my firm belief that European citizens will benefit first and foremost from this regulation. Other benefits will include: further investment in the aviation sector, improved passenger safety, security and trust, which in turn will lead to a significant long-term contribution to the development of air transport in the European Union.